Citation Nr: 1138232	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  05-10 793A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for service-connected residuals of a shrapnel fragment wound to the left knee with secondary fracture of the left femoral condyle and retained metal foreign bodies.

2.  Entitlement to a disability rating in excess of 10 percent for service-connected residuals of a shrapnel fragment wound to the right anterior lower thigh with postoperative surgical scar and injury to muscle group XIV.

3.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 1971.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In November 2009 and April 2011 the Board remanded the case for further development.  The case has been returned to the Board for further appellate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required for compliance with the Board's previous remand.  Stegall v. West, 11 Vet. App 268 (1998).  The Board's April 2011 remand directed that the Veteran be provided a VA examination to determine the current severity of his service-connected residuals of shrapnel fragment wounds to the left knee and the right anterior lower thigh.  

Initially, the April 2011 remand noted that the Veteran's service-connected left knee disability was evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257 for injury to the left knee involving fracture of the left femoral condyle and retained foreign bodies.  His service-connected right thigh disability was evaluated pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5314 for injury to muscle group XIV.  It was further noted that he was also service-connected for scars and residuals of a shrapnel fragment wound of the left leg with herniation of muscle group XII (tibialis anticus muscle) but that the disability rating for this disability was not being appealed.   

The remand further noted that an earlier, February 2010 VA examiner, when examining the right lower extremity, noted injury to muscle groups XI and XIV.  However, as noted above, the Veteran's service-connected disability involves only muscle group XIV.  The February 2010 examiner did not discuss her findings or whether the injury to muscle group XI was related to the in-service shrapnel fragment wounds.  Likewise, in examining the left lower extremity, the February 2010 VA examiner identified injury to muscle groups X, XI and XIV.  Again, it was noted that the Veteran's service-connected left leg disability did not include injury to any muscle groups and that the examiner did not discuss her findings or whether the noted muscle group injuries were related to the in-service shrapnel fragment wounds.  Therefore, the April 2011 remand directed that the Veteran be provided another appropriate VA examination for the examiner to specifically identify the muscle groups affected as the result of the in-service shrapnel fragment wounds, based on a review of the service treatment records and the historical evidence following service as well as the current examination.  The examiner was also requested to indicate whether there was tissue loss, loss of deep fascia or muscle substance or muscle herniation, and if so, specify the muscle groups affected.  He/she was further requested to determine whether the residuals of the Veteran's shrapnel fragment wounds included any nerve, tendon or bone damage, and if so, to specify the joints affected and the degree of severity.  

The April 2011 remand also noted that, although the Veteran's service-connected left knee disability did not include arthritis, X-ray studies of the left knee conducted at the time of the February 2010 VA examination revealed metallic fragments and an early marginal osteophyte in the medial compartment without any discussion of whether this constituted degenerative arthritis pursuant to M21-1MR, Part III, Subpart iv, Chapter 4, Section A.  It was therefore requested that a VA examiner determine whether the residuals of the shrapnel fragment wound to the left knee included degenerative arthritis.

Although the Veteran was afforded a VA orthopedic and muscle examination in May 2011, the examiner did not specifically address all of the questions raised in the April 2011 Board remand.  In this respect, while noting injury to the left leg muscle groups X, XII and XIV and to the right leg muscle group XI, the examiner did not address whether these muscle group injuries were the result of the in-service shrapnel fragment wounds as requested.  Likewise, the examiner did no comment on whether the February 2010 X-ray studies of the left knee were indicative of degenerative arthritis resultant of the in-service shrapnel fragment wounds.  Finally, while noting the Veteran's history of injury to the left patella and medial right thigh and knee as indicative of bone, nerve, vascular or tendon injuries, she did not identify whether the Veteran had current nerve, tendon or bone damage, and if so, to what degree of severity.  Therefore, the Board finds that the record does not contain sufficient medical evidence for VA to adjudicate the Veteran's claims.  He should be provided another VA orthopedic and muscle examination to address the current severity of his service-connected residuals of shrapnel fragment wounds to the left knee and right thigh.

When a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The claims of entitlement to increased disability ratings for the Veteran's service-connected residuals of shell fragment wounds to the left knee and right thigh could significantly impact his current appeal for TDIU.  The Board therefore finds these issues to be inextricably intertwined.

Therefore, the Veteran's claims for increased disability ratings for these disabilities must be resolved prior to further appellate action on the pending appeal before the Board.  See Harris, supra.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should again be afforded a VA examination with a physician with the appropriate expertise to determine the extent of the residuals of his shrapnel fragment wounds to the right and left lower extremities.  All indicated studies should be performed.  The examiner must review the Veteran's claims folder, including a complete copy of this REMAND, and acknowledge such review in the examination report.  

With respect to the muscles examination, the examiner should specifically identify the muscle groups affected as the result of the in-service shrapnel fragment wounds, based on a review of the service treatment records and the historical evidence following service as well as the current examination.  The examiner is advised that the only muscle groups currently service-connected are muscle group XIV of the right leg and muscle group XII of the left leg.  With regard to any other identified injured muscle groups, the examiner should provide a discussion of the basis for finding that such muscle groups are related to the in-service shrapnel fragment wounds.  The examiner should also indicate whether there is tissue loss, loss of deep fascia or muscle substance, or muscle herniation, and if so, specify the muscle groups affected.  The examiner should also indicate whether the residuals of the Veteran's shrapnel fragment wounds include any nerve, tendon, or bone damage, and if so, specify the joints affected and the degree of severity.

With respect to the joints examination, the examiner should provide a description of the nature and severity of any symptoms associated with the Veteran's service-connected residuals of shrapnel fragment wounds to the left knee and right thigh.  The examiner should report the range of motion measurements for the left and right knees, in degrees.  He or she should further comment as to whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare- ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.  The examiner should specifically state whether findings of the February 2010 X-ray studies of the Veteran's left knee indicate degenerative arthritis, and if so, provide an opinion as to whether it is at least as likely as not that such is related to the in-service shrapnel fragment wounds to the left lower extremity.  

Finally, the examiner is requested to opine on the effect of the Veteran's service-connected disabilities on his ability to work.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  If the examiner is unable to provide the requested information with any degree of medical certainty, the examiner should clearly indicate that.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on her claim.

2.  Thereafter, the RO should readjudicate the issues on appeal.  If the issues on appeal remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


